ACCEPTED
                                                                                                                                      06-15-00099-CV
                                                                                                                           SIXTH COURT OF APPEALS
                                                                                                                                 TEXARKANA, TEXAS
                                                                                                                                 12/2/2015 4:38:45 PM
                                                                                                                                     DEBBIE AUTREY
 Appella te Case Style:          aley, Bro..wn                                                                                                 CLERK

                          Vs.
                                · .K. Hall Construction, Ltd. \~nd Stacy Lyon dtb/a Lyon Barrica de &
                                                                                                           C.onstruction
                                                                                - =-----    .,
 Compa nion Case No.: PJ~
                                                                                                                     FILED IN
                                                                                                              6th COURT OF APPEALS
                                                                                                                TEXARKANA, TEXAS
                                                                                                              12/2/2015 4:38:45 PM
 Amend ed/corrected statement:                         DOCK ETING STATEMENT (Civil)                               DEBBIE AUTREY
                                                                                                                      Clerk
                                                 Appellate Court:~&rtOT~':
                                           (to be filed in the court of appeals upon perfection of appeal under TRAP
                                                                                                                     32)
 I. Ap"J)ellant                                                               U. Appellant Aftorn ey(s)
 IZ!   Person   D   Organization (choose one)                                1Zl      Lead Attorney
                                                                             First Name:
 First Name:                                                                 Middle Name:
 Middle Name:                                                                Last Nan1e:
 Last Nan1e:                                                                 Suffix:
 Suffix:
ProSe:     0                                                                 Address 1:
                                                                             Address 2:

                                                                             C ity:
                                                                             State:


                                                                             Fax:

                                                                             Email:         enley~.:Y!!Jl.:.£gw.'----~--~-----~~
                                                                             SBN:          404814 8
j1. Appellant                                                                11. Appellant Attorney(s)
 IZ! Person D       Organization (choose one)                               D       Lead Attorney
                                                                             First Name:
F irst Name:                                                                 Middle Nan1e:
Middle Name:                                                                Last Name:
Last Name:                                                                   Suffix:
Suffix:
ProSe:     0                                                                Address I :
                                                                            Address 2:




                                                                 Page 1 of 11
                                                                                                                                                    City:

                                                                                                                                                    State:
                                                                                                                                                    Telephone:
                                                                                                                                                    Fax:
                                                                                                                                                    Email :

                                                                                                                                                    SBN:

 I. Appellant                                                                                                                                       ll. Appellant Attorne )'(s)
 ~ Person       D   Organization (choose one)                                                                                                       D       Lead Attorney
                                                                                                                                                    First Name:
 First Name:                                                                                                                                        Middle Name:
 Middle Name:                                                                                                                                       Last Name:
 Last Name:
                        ~0~1-------------------------~~                                                                                             Suffix:    -
 Suffix:                                                                                                                                           Law Firm Name: ayo Mendol ia &"'\liCe,[ J;>

 ProSe:    0                                                                                                                                        Address 1:
                                                                                                                                                   Address 2:

                                                                                                                                                   City:
                                                                                                                                                   State:                                    Zip +4:    t?1=
                                                                                                                                                                                                           18;;;;.9~----'
                                                                                                                                                                       =-;;~=~,...---
                                                                                                                                                                             -4~0_
                                                                                                                                                                       ,_6_9__   2-_0_
                                                                                                                                                                                     45..,0'--~...__. ext. -
                                                                                                                                                   Fax:
                                                                                                                                                   Email:      ~be.iiitez"@"'_
                                                                                                                                                                             m_m=v...;;;n;&p;;..._.c~o.:;;;
                                                                                                                                                                                                      m;._._ _ _ _ _ _ _ _ __J
                                                                                                                                                   SBN:        g4o8@7J
 III. Appellee                                                                                                                                     IV. Appellee Attorney(s)
D   Person      IZ! Organization (choose one)                                                                                                      IXJ   Lead Attorney
Organization Name: ""-· HALL CONST IUJtTIO N, LTD.                                                                                                 First Name:     ~ la7
                                                                                                                                                                       ir:----------------                                       ..
First Name:                                                                                                                                        Middle Name:
                    •    •:. ..   ,.. '!- -,._   -,_._._::~""'~     >lf•r ...,.~.._.....     ,- _-.._..,._   Jlt"'! :
Middle Name:                                 '      -"'     J'. •   _7"-'- ~   0....   HI'    ~                         ~   '
                                                                                                                                '!'lr."'l; ;:.;~

                                                                                                                                ~    •'•'t ti,~    Last Name:           artJow
Last Name:                                                                                                                                         Suffix:     -
Suffix:
ProSe:     0                                                                                                                                       Address 1:

                                                                                                                                                   Address 2:
                                                                                                                                                   City:
                                                                                                                                                   State:
                                                                                                                                                               ~==~~~~~~~
                                                                                                                                                                        z ip~
                                                                                                                                                                            +4:               1        ~5~2~
                                                                                                                                                                                                           40~----~

                                                                                                                                                   Fax:
                                                                                                                                                               =~~:;:::;:::=::=::=;:::::: ext.            -

                                                                                                                                                   Email:
                                                                                                                                                   SBN:
III. Appellee                                                                                                                                      IV. Appellee Attorney(s)
D   Person     IX!Organization (choose one)                                                                                                        IX!     Lead Attorney
Organization Name: ~TACV LYON d/b/a LYON BARRICAI5l f i
                                                                     '~~~,..,...,,-,::-:::,..,..,..,..,

                                                                                                                                                   First Name:          d
First Name:                                                                                                                                        Middle Name:       ;:=============::::::
                                                                                                                                Page 2 of 11
Suffix:
                        Last Name:
                        Suffix:      =
ProSe:    0             Address 1:

                        Address 2:
                        City:
                        State:


                        Fax:
                        Email:




              Page 3 of 11
     PerfectioJl Of Appeal And Jurisdiction
      ' ..                                        ~   .   .   ~       :-   '    -



  Date order or judgmen t signed: ===
 Date notice of appeal filed in trial comt:
 If mailed to the trial court clerk, also give the date mailed:

 Interlocutory appeal of appealable order: DYes ~ No
 If yes, please specify statutory or other basis on which interlocutory order is appealab
                                                                                                                            le (See TRAP 28):


 Accelerated appeal (See TRAP 28):                                         DYes           IX] No



 Parental Termination or Child Protection? (See TRAP 28.4):                                           DYes [!]No

 Permissive? (See TRAP 28.3):                                                  DYes       1ZJ No
 I!J~L~~        specify statutory or other basis for such~-"·s~ta_,t,:;.
                                                                    u .;,.
                                                                        s: _ _ _ _ _ _ _ _ _ _ _                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,

                                                                               DYes       IZJ No
                    --   . ...,....--...,.... _       -
 If yes, please specify statutory or other basis for such status:
 -- .,..--~                                               ....~--                        ~-..,....-·-------------
                                                                                                                  ---                    --------------.



 Appeal should receive precedence, preference, or priority under statute or rule:                                          DYes [gj No
 If yes, please specify statutory or other basis for such status:


 Does this case involve an amount under $100,00 0?                                         D Yes IZ]No
Judgment or order disposes of all parties and issues: D Yes                                           IX] No
Appeal from final judgment:                                                                DYes       IZJ No
Does the appeal involve the constitutionality or the validity of a statute, rule,
                                                                                  or ordinance?                                    0   Yes IZ]No
VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                                     DYes                 1ZJ No               If yes, date filed:
Motion to Modify Judgment:                                IZ]Yes               D No                 If yes, date filed:
Request for Findings of Fact                              DYes                 IZJ No               If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:                                      DYes                 IZJ No               If yes, date filed :

Motion under TRCP 306a:
                                                          DYes                 IZJ No               Ifyes, date filed:

Other:                                                    DYes             IZJ No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy, of affidavit, and extensio
                                                                               n motion if filed.)

Affidavit filed in trial court:                           0       Yes      IZJ      No

Contest filed in trial court:                             DYes             0        No




Ruling on contest: D Sustained                                    0     Overruled                  Date of ruling:

                                                                                                    Page4 of 11
 VIII. Bankru ptcy

 Has any party to the court's judgme nt filed for protect ion in bankrup
                                                                         tcy which might affect this appeal ?                         DYes    lXI N o
 If yes, please attach a copy ofthe petition.



 Date bankrup tcy filed :                                                             Bankru ptcy Case Number:




 IX. Trial Court And Record

 Court:     ~2nd llJdi~_i:::a~
                             lD
                              :::.:.::
                                   is:.::
                                       tr..:..:
                                           ic:.::.t..::.C:.o::,.
                                                              u':rt,
                                                                  .; _ _ _ _ _ _ _ ___.
 County:       a.rnaa~ounty
                                                                                           Trial Court Clerk:     IX! Distric t   D County
 T rial Court Docket Number (Cause No.):                          ~4~1~-----___;j          Was clerk's record requested?          D Yes   [g] No
                                                                                           If yes, date requeste d:
Trial Judge (wh o tried or dispose d of case):

 First Name:              ill                                                              Were payment arrangements made with clerk?
Middle Name:
                                                                                                                                     DYes lZJNo D lndigen t
 Last Nam e:
                                                                                           (Note: No request r equired under TRAP 34.5(a), (b))
Suffix:
Address 1:

Address 2:
C ity:                1   aris
State:    lfexa;.::s_ _ _ _ _ __. Zip + 4:                                 0 _ _~.......
                                                                       546.;.
Telepho ne:     [()=_~"":7=3=7-...,2"""43""'4·:'!".- - . . ext.
                ""                                                 -
Fax:
Email :




Reporte r's or Recorder's Record:

Is there a reporter 's record?                         ~ Yes D          No
Was reporter's record requeste d?                     D Yes ~No

Was there a reporter's record electron ically recorde d? [gj Yes D
                                                                   No
If yes, date requested: t......-~------_.

If no, date it w ill be requeste d:
Were paym ent arrangements made w ith the court reporter/court recorde
                                                                       r? D Yes [g] No D lndigen t




                                                                                    Page 5 of 11
  0     Court Reporte r                                    0       Court Recorde r
  0     Official                                           0       Substitute



 First Name:
 Middle Name:
  Last Name:
  Suffix:
                                                                                                          ...
 Address 1:                       ...
                                                                                                  ~



                                                                                         -· - • :: .:t
                                                                                                      ~~        ~~




 Address 2:
 City:               i      ,.      ..             .   .    ,,.1.,.1'       -     •        '   .·-1~ ..   :1·
 State:

                                                       ext.
 Fax:
 Email:

X. Superse deas Bond
 Supersedeas bond filed: 0 Yes IZ] No                                       If yes, date filed:
                                                                                                  ~------~~----~
 Will file:   0    Yes ~No



XI. Extraor dinary Relief

 Will you request extraordinary rel ief (e.g. tempora ry or ancillary relief) from
                                                                                   this Court?                                      0   Yes   !XJ No
 If yes, briefly state the basis for your request:                                                                                      c----~--------------------~


XU. Alter-native Disp11te Resolut iontMed iation (Compl ete section if filing
                                                                              i:n the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, lOth, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediatio n?
                                                                                 0    Yes ~No
                          r-c-=-'- '(''            ~.,..,                       ~--     --:""-~---,----~
If no, please specify:           atter oflaw o~ch                       I
                                                                            the
                                                                              ~P,.::;
                                                                                 art ~l:·e~
                                                                                        .:: s~
                                                                                             d~o.,:.n~
                                                                                                     o~t~
                                                                                                        a!':t!l..:::
                                                                                                               'e::::,
                                                                                                                             ------------
                                                                                                                     e ____ ____ ____ ____---- --------..,
                                                                                                                                          ____ ____                  ____....J
Has the case been through an ADR procedu re?                                     ~Yes      0      No
If yes, who was the mediato r? ffi"!k Q.~Jit
What type of ADR procedure?                   ~~
                                              ediation
                                                       ====~==~========~~~~==~
                                                   -'""'"""""-·-=----------~----------------
                                                                                                 --------------1
                                              L.
At what stage did the case go through ADR?                       ~Pre-Trial 0 Post-Trial D Other
If other, please specify:        ~'/A~---------------~--------~-------------
                                                                                                                                                                              l
Typeof case?        ~~~j~~~~----~----------._~---------------~----~--~------~~
Give a brief descript ion of the issue to be raised on appeal, the relief sought,
                                                                                   and the applicable standard for review, if known (without
prejudic e to the right to raise additional issues or request additional rel ief):



How was the case disposed of?      . unipary}.,.u;--.:2
                                                    g~ m;;.;_e_~n.:..
                                                                 t ~-----
Summar y of relief granted, includin g amount of money judgmen t, and if any,
                                                                                                                      damages awarded . rfraditRi nafa'n(fN'o-E viOeuce MSJ
If money judgmen t, what was the amount? Actual damages:                                                                                Pranted in honor of Defenda nts'
                                                                                                                     ·
Punitive (or similar) damages:            L
                                                                                               Page 6 of 11
 Attorney's fees (trial):
 Attorney's fees (appellate):
 Other:




 Will you challenge this Court's jurisdiction? DYes ~No
 Does judgment have language that one or more parties "take nothing" ?       ~ Yes D No
 Does judgment have a Mother Hubbard clause? DYes      1Z1 No
 Other basis for finality? se;;;~'Order Slg;;-d on September 17, i o15
                                                 ==~~~~~~~~~----------------~------
 Rate the complexity of the case (use 1 for least and 5 for most complex): D 1      ~~--~
                                                                  1Z1 3 0 4 D 5   D 2
 Please make my answer to the preceding questions known to other parties in this case.
                                                                                                         DYes [gJ No
Can the parties agree on an appellate mediator? DYes 1Z1 No
If yes, please give name, address, telephone, fax and email address:
Name                             Address                    Telephone                               Fax                                        Email
                                                                  ~-----                  ......
Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     ~::an
                                                                           .; =L~.:::;
                                                                                  B..;;;en;:;:;i..,.te::..:z:. .S;:.:B::o.;:N
                                                                                                                            :;..;..o;2;..;4..0.;;.
                                                                                                                                             ; ;, 8;;;.
                                                                                                                                                   2.;;.
                                                                                                                                                       67~9;:___ _ _ _ _ _ _~----'


Xlll. .Related Matters
List any pending or past related appeals before this or any other Texas appellate court
                                                                                        by court, docket number, and                          style.

                                                                                   Trial Cow1: ~~District Lamar .County Texas
  Style:

     V s.
              Hall Construction, Ltd., et al.




                                                             Page 7 of 11
                  .
  XIV. Pro Bono P rogram: (Complete~section if filing in tlte 1st, 3r<}, ·sth,orT
  The Courts of Appeals listed above, in conjunction with the State Bar
                                                                                 4tbCourts Or App·~als)
                                                                        of Texas Appellate Section Pro Bono Committee and local Bar
  Associations, are conducting a program to place a limited number of
                                                                      civil appeals with appellate counse l who will represe nt the appellant
  the appeal before this Court.                                                                                                               in

  The Pro Bono Committee is solely responsible for screenin g and selectin
                                                                                 g the civil cases for inclus ion in the Program based upon a number
  discretionary criteria , including the financia l means of the appellant                                                                                of
                                                                           or appellee. If a case is selected by the Commi ttee, and can be matched
  with appeJJate counsel, that counsel will take over represe ntation of
                                                                           the appellant or appellee withou t charging legal fees. More informa
  regarding this program can be found in the Pro Bono Program Pamphl                                                                                 tion
                                                                              et available in paper fonn at the Clerk's Office or on the Internet at
  www.te x-app.org. If your case is selected and matched w ith a volunte
                                                                              er lawyer, you will receive a letter from the Pro Bono Commi ttee within
  thirty (30) to forty-five (45) days after submitting this Docket ing Stateme
                                                                                  nt.
  Note: there is no guarantee that if you submit your case fo r possibl e
                                                                           inclusion in the Pro Bono Progra m, the Pro Bono Comm ittee will select
  your case and that pro bono counsel can be found to represe nt you.
                                                                           Accordingly, you should not forego seeking oth er counsel to represe
  in this proceeding. By signing your name below, you are authori zing                                                                               nt you
                                                                             the Pro Bono committee to transm it publicly available facts and
  information about your case, including parties and backgro und, through
                                                                                selected Internet sites and Listserv to its pool of volunte er appellate
  attorneys.
  Do you want this case to be considered for inclusion in the Pro Bono
                                                                       Program ?                        0   Yes [g] No
  Do you authoriz e the Pro Bono Commi ttee to contact your trial counsel
                                                                          of record in this matter to answer question s the committee may have
  regarding the appeal? 0 Yes !XI No

 Please note that any such conversations would be maintained as confide
                                                                            ntial by the Pro Bono Commi ttee and th e information used solely for
 the purpose s of conside ring the case for inclusio n in the Pro Bono Program
                                                                               .
 Jfyou have not previou sly filed an affidavit oflndig ency and attache
                                                                        d a file-stam ped copy of that affidav it, does your income exceed 200%
 the U.S. Departm ent ofHeal th and Human Services Federal Poverty                                                                              of
                                                                        Guidelines?         0 Yes 0 No
 These guidelines can be fou nd in the Pro Bono Program Pamphl et as
                                                                     well as on the internet at http://aspe.hhs.gov/poverty/06poverty,shtml
                                                                                                                                            .
 Are you willing to disclose your fmancial circumstances to the Pro
                                                                         Bono Commi ttee? 0 Yes D No
 If yes, please attach an Affidavit oflndig ency completed and execute
                                                                           d by the appella nt or appellee. Sample forms may b e found in the Clerk's
 Office or on the internet at http ://www .tex-app .org. Your particip ation
                                                                             in the Pro Bono Program may be conditioned upon your execution
 an affidavit under oath as to your fin ancial circumstances.                                                                                   of

 Give a brief description of the issues to be raised on appeal, th e relief
                                                                            sought, and the applicable standar d of review, if known (withou t
 prejudice to the right to raise additional issues or request additional
                                                                         relief; use a separate attachment, if necessary).




XV. Signature



Signatu re of counsel (or pro se party)                                                                 Date:



Printed Name:           t
                        ~i:;:
                          an ~.::
                                L:..:..-:.
                                        B;.;e:..:;
                                               n::.;
                                                   it:m
                                                      e,;;:.
                                                        z_ _ _ _ _ _ _ _ _ _ _ _              --1,i     State Bar No.:   !Y:..:0..;;.
                                                                                                                                  82 ;::.;.6:;.;.7~
                                                                                                                                                  9 _ _ _ _...;;l



Electro nic Signature: [s/ B~::ri:::a::.:n:.::L:;.;·..::B:..e:::;n,;·.,.
                                                                    ,;i.;;
                                                                      :· t-e;;z:::::::::::::::::::~
     (Optional)




                                                                                         Page 8 of 11
 :XVI. Certificate of Service

 The undersigned counsel ce1tifies that this docketing statement has been
 court's order or judgme nt as follows on .__               .,.,.....                 _____
                                                                          served on the following lead counsel for all parties to the trial




 Signature of counsel (or pro se party)                                                                                             Electronic Signature:    lt~ria:n L. Benitez
                                                                                                                                          (Optional)        '-""~="-"".:..=..--=.;;:..;.;;;~--------

                                                                                                                                    State Bar No.:     g.ito82__
                                                                                                                                                               6._
                                                                                                                                                                 7;....
                                                                                                                                                                  9 _ _ _ __.
 Person Served
 Certificate of Service Requirements (TRAP 9.5(e)): A certificate of
                                                                        service must be signed by the person who made the service and must
 state:
                            (I) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represe
                                                                                                          nted by that attorney

 Please enter the following for each person served:


 Date Served:     ~~~!lQIS;....________.
 Manner Served:   ~~,...ve.~d::....--------"
 First Name:      ~lair _ __ _ _ _ _ _ _ _ _ _ _ _ _...,~

Middle Name:      1;.1:   -   ~'   0   ·~   •   -   r   ,..,.;.   1   -           -      '   •   -••~   _.._.   ;.;   ..   ~   :.




LastNam:ei:iili~iairitlio;
                         w ----------------~
Suffix: •
 Law Firm Name: ~x Rothschil;;;:d:z..
                                  ,L .::::~
                                         P.----~--~-..1
Address   1:          4WLBJ'F.reewa}:                                     Suite       Iioo
Address 2:

City:             !Qallas
State       ex:...;;:a;;;;s_ _ _~---' Zip+4:
          [ ;:;.:
 Telephone:      ~72-991-0889
Fax:
Email:
If Attorney, Representing Party's Name:                                      \BK H~.~t.[.I!_Ction,J,-:::t•d::.:·---~---"
Please enter the following for each person served:




                                                                                                                       Page 9 of 11
 Date Served:                      2015

 Manner Served:      ~Se.fY~.r.::c:d·:..~------......1
 First Name:         LL..
                       d- - - - - - - - - - - - = - - - - - _ _ _ .
 Middle Name:

 Last Name:
 Suffix:


 Address I:           001 BfYan Street Ste 1800
 Address 2:

 City:
 State        exas                        Zip+4:
  Telephone:
 Fax:      !214-871-2111

 Email:    ~caiTtOn@(jSlwm~com ~----~-------~
 If Attorney, Representing Party's Name:       tac_Y.       Y.P~           <!f!J..@ Ly.2P-Barricade & Construai
Please enter the following for each person served:


Date Served:



First Name:
Middle Name:




Address 1:
Address 2:

City:                ~.                             .   -
                                                                   .       .,,
                                                                                -    •
                                                                                           .
                                                                                           I•
                                                                                                     ..,.
                                                                                                     .   •!\



State                                     Zip+4:    ,
                                                            .,._
                                                                       .   !   .:'       ·.·    ')
                                                                           '- .....-,.r.J. -·. ~;.: ..
                                                                                                         -·




Fax:
Email:
If Attorney, Representin g Party's Name:
Please enter the following for each person served:




                                                                                                Page 10 of 11
Date Served:
Manne r Served:
                     ~~----------------~
First Name:

Middle Name:




Address 1:
Address 2:

City:
State        ex as                 Zip+4:
Telephone:                         ext.
Fax:
Email:
If Attorney, Representing Party's Name:




                                            Page 11 of 11